In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-20-00180-CV

HARRIET NICHOLSON, Appellant               §   On Appeal from the 48th District Court

                                           §   of Tarrant County (048-286132-16)
V.
                                           §   March 25, 2021

HARVEY LAW GROUP; NATIONSTAR               §   Memorandum Opinion by Justice Walker
MORTGAGE LLC; RECONTRUST
COMPANY, N.A.; AND THE BANK OF
NEW YORK MELLON, Appellees

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s judgment. It is ordered that the judgment

of the trial court is affirmed.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Brian Walker
                                         Justice Brian Walker